       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 1 of 23 PageID #:1



                  UNITED STATES DISTRICT COURT OF ILLINOIS
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CAPITAL ONE EQUIPMENT FINANCE CORP.
f/k/a ALL POINTS CAPITAL CORP, d/b/a
CAPITAL ONE TAXI MEDALLION FINANCE.,

                     Plaintiff,
                                               No.
        v.

BONUS TAXI, INC., CHICAGO POLO I, INC.,
CHICAGO POLO II, INC., CHICAGO POLO III,
INC., CHICAGO POLO IV, INC., CHICAGO
POLO XII, INC., DOLFINA TAXI, INC.,
ENETOCHKA TAXI INC., FUNNY MONICA IN
CHICAGO, INC., GALINA CAB CORP., GAP
CAB CORP., GREEN TEA CAB CORP.,
JASMIN TAXI INC., JUNE CAB CORP.,
LUCKY FOUR CAB CORP., LUCKY IN
CHICAGO, INC., MAGENTA ZONE CAB CO.,
MAUVE ZONE CAB CO., MISHA CAT CAB
CORP., MONACO TAXI INC., MONETA TAXI
INC., PINK ZONE CAB CO., PRETTY RACHEL
IN CHICAGO, INC., PRINCESS TAXI INC.,
RACHEL TAXI INC., RESERVIOR II
HACKING CORP., SAMUEL TAXI CORP.,
SHAUN JR. TAXI INC., SIRO, INC., SLS JET
CAB CORP., and VALEX CAB CORP.,


                     Defendants

        And

THE CITY OF CHICAGO DEPARTMENT OF
BUSINESS AFFAIRS AND CONSUMER
PROTECTION,

                     Nominal Defendant.


                                     COMPLAINT
        Plaintiff CAPITAL ONE EQUIPMENT FINANCE CORP., formerly known as ALL

POINTS CAPITAL CORP, doing business as CAPITAL ONE TAXI MEDALLION

                                          1
37659335v10
       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 2 of 23 PageID #:2



FINANCE (“COTMF” or “Plaintiff'”), through its undersigned counsel, files this

Complaint against Bonus Taxi, Inc., Chicago Polo I, Inc., Chicago Polo II, Inc., Chicago Polo

III, Inc., Chicago Polo IV, Inc., Chicago Polo XII, Inc., Dolfina Taxi, Inc., Enetochka Taxi Inc.,

Funny Monica in Chicago, Inc., Galina Cab Corp., Gap Cab Corp., Green Tea Cab Corp., Jasmin

Taxi Inc., June Cab Corp., Lucky Four Cab Corp., Lucky in Chicago, Inc., Magenta Zone Cab

Co., Mauve Zone Cab Co., Misha Cat Cab Corp., Monaco Taxi Inc., Moneta Taxi Inc., Pink

Zone Cab Co., Pretty Rachel in Chicago, Inc., Princess Taxi Inc., Rachel Taxi Inc., Reservior II

Hacking Corp., Samuel Taxi Corp., Shaun Jr. Taxi Inc., Siro, Inc., SLS Jet Cab Corp., and Valex

Cab Corp. (collectively, “Defendants”) seeking a declaration that COTMF is entitled to

complete its foreclosure on the Chicago, Illinois taxi medallions pledged by Defendants as

collateral for loans made to them, and alleges upon personal knowledge as to itself and its

own acts and upon information and belief as to all other matters, as follows:


                                 NATURE OF THE ACTION
        1.     COTMF is the assignee, owner, and holder of loans (each a “Loan”; collectively,

the “Loans”) made to Defendants.

        2.     Each of the Loans is secured by certain licenses to operate taxicabs issued by the

City of Chicago, Illinois (each a “Medallion”; collectively, the “Medallions”) pledged by the

Defendant that received that loan.

        3.     All the Loans are in default because, among other reasons, Defendants failed to

make the final balloon payments of all principal, which totals more than $38 million, and

outstanding interest when the Loans matured in 2015.

        4.     Pursuant to its rights under the security agreements (each a “Security

Agreement”; collectively, the “Security Agreements”) executed in connection with the Loans



                                                 2
37659335v10
       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 3 of 23 PageID #:3



and the Uniform Commercial Code, as codified in Illinois (810 ILCS 5, et. seq. the “Illinois

UCC”), COTMF conducted a robust, well-attended public sale of the Medallions.

        5.     The City of Chicago Taxicab Medallion License Holder Rules (the “Taxi Rules”

cited herein as “Taxi Rule TX__”) promulgated by the Chicago Department of Business Affairs

and Consumer Protection (the “BACP”) govern, among other things, the ownership of Chicago

Taxi Medallions and the transfers of medallions following foreclosure.

        6.     Pursuant to Taxi Rule TX13.02(b), if the owner of a Medallion being foreclosed

upon sends an “Affidavit of Defense” (as defined in the Taxi Rules) to the secured lender within

a certain time period “no transfer upon foreclosure will be allowed without the subsequent

express written consent of the debtor/medallion licensee except pursuant to an order of a court

having jurisdiction.” Taxi Rule TX13.02(b) (emphasis added).

        7.     Following COTMF’s public foreclosure sale of the Medallions, each of the

Defendants sent to COTMF and the BACP one or more affidavits of defense (each, an “Affidavit

of Defense”; collectively, the “Affidavits of Defense”) asserting various purported defenses to

COTMF’s foreclosure.

        8.     By this Complaint, COTMF seeks the “order of a court having jurisdiction”

required by Rule TX13.02(b) declaring that the purported defenses asserted by Defendants in the

Affidavits of Defense are not valid defenses to transfer of the Medallions through COTMF’s

foreclosure, that Defendants have no valid defenses to COTMF’s foreclosure of the Medallions,

and that, subject to compliance with the Taxi Rules and the approval of the BACP, COTMF is

entitled to effect a transfer of the Medallions as a result of its foreclosure on them.

        9.     The BACP is named solely as a nominal defendant because it issues and regulates

the transfer of the Medallions and promulgated and enforces the Taxi Rules. Taxi Rule



                                                  3
37659335v10
       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 4 of 23 PageID #:4



TX13.02(b) does not specify the form or content of an order that the BACP would deem

sufficient to approve a transfer notwithstanding the lodging of affidavits of defense. Accordingly,

the BACP is named as a nominal defendant to facilitate any relief granted to COTMF and to

permit the BACP to provide input regarding the form and content of an order that it would deem

acceptable in order to approve a transfer of the Medallions notwithstanding the Affidavits of

Defense.


                                 JURISDICTION AND VENUE
        10.    The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1).

        11.    As set forth below, there is complete diversity of citizenship between Plaintiff and

Defendants because each Defendant is a citizen of Illinois, only, but COTMF is not.

        12.    As set forth in more detail below, the amount in controversy with respect to each

Defendant exceeds $75,000, exclusive of interest and costs, because the bid for each Medallion

at issue was at least $23,000 and each Defendant owns at least four Medallions that COTMF

seeks to transfer through foreclosure.

        13.    Defendants consented to personal jurisdiction in this Court and to exclusive venue

in a state or federal court located within Cook County, Illinois pursuant to Consent to Collection

Agreements executed in connection with each Loan.

        14.    Venue is proper in this District and Division pursuant to 28 U.S.C. § 1391(b)(1)

because all Defendants are residents of the Northern District of Illinois.

        15.    Venue is also proper in this District and Division pursuant to

28 U.S.C. § 1391(b)(2) because all of the property that is the subject of the action is situated in

Cook County, Illinois.




                                                 4
37659335v10
       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 5 of 23 PageID #:5



                                         THE PARTIES
        16.    Plaintiff COTMF is a New York corporation with a principal place of business in

New York, New York.

        17.    Nominal Defendant BACP is a City of Chicago agency with its principal offices

at 121 N. LaSalle Street, 8th Floor, Chicago, Illinois 60602.

        18.    Bonus Taxi, Inc. (“Bonus Taxi”) is an Illinois corporation with its principal place

of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        19.    Chicago Polo I, Inc. (“Chicago Polo I”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        20.    Chicago Polo II, Inc. (“Chicago Polo II”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        21.    Chicago Polo III, Inc. (“Chicago Polo III”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        22.    Chicago Polo IV, Inc. (“Chicago Polo IV”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        23.    Chicago Polo XII, Inc. (“Chicago Polo XII”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        24.    Dolfina Taxi, Inc. (“Dolfina Taxi”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        25.    Enetochka Taxi Inc. (“Enetochka Taxi”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        26.    Funny Monica in Chicago, Inc. (“Funny Monica”) is an Illinois corporation with

its principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.




                                                 5
37659335v10
       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 6 of 23 PageID #:6



        27.   Galina Cab Corp. (“Galina Cab”) is an Illinois corporation with its principal place

of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        28.   Gap Cab Corp. (“Gap Cab”) is an Illinois corporation with its principal place of

business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        29.   Green Tea Cab Corp. (“Green Tea Cab”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, IL 60616.

        30.   Jasmin Taxi Inc. (“Jasmin Taxi”) is an Illinois corporation with its principal place

of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        31.   June Cab Corp. (“June Cab”) is an Illinois corporation with its principal place of

business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        32.   Lucky Four Cab Corp. (“Lucky Four Cab”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        33.   Lucky in Chicago, Inc. (“Lucky in Chicago”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        34.   Magenta Zone Cab Co. (“Magenta Zone”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        35.   Mauve Zone Cab Co. (“Mauve Zone”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        36.   Misha Cat Cab Corp. (“Misha Cab”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        37.   Monaco Taxi Inc. (“Monaco Taxi”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.




                                               6
37659335v10
       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 7 of 23 PageID #:7



        38.   Moneta Taxi Inc. (“Moneta Taxi”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        39.   Pink Zone Cab Co. (“Pink Zone”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        40.   Pretty Rachel in Chicago, Inc. (“Pretty Rachel”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        41.   Princess Taxi Inc. (“Princess Taxi”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        42.   Rachel Taxi Inc. (“Rachel Taxi”) is an Illinois corporation with its principal place

of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        43.   Reservior II Hacking Corp. (“Reservior II”) is an Illinois corporation with its

principal place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        44.   Samuel Taxi Corp. (“Samuel Taxi”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        45.   Shaun Jr. Taxi Inc. (“Shaun Jr. Taxi”) is an Illinois corporation with its principal

place of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        46.   Siro, Inc. (“Siro”) is an Illinois corporation with its principal place of business at

2617 S. Wabash Ave., Chicago, Illinois 60616.

        47.   SLS Jet Cab Corp. (“SLS Jet”) is an Illinois corporation with its principal place of

business at 2617 S. Wabash Ave., Chicago, Illinois 60616.

        48.   Valex Cab Corp. (“Valex Cab”) is an Illinois corporation with its principal place

of business at 2617 S. Wabash Ave., Chicago, Illinois 60616.




                                                 7
37659335v10
       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 8 of 23 PageID #:8



       TRI GLOBAL ORIGINATES THE LOANS AND SECURITY AGREEMENTS
        49.      Each of the Loans referenced in this case was originated by Tri Global Financial

Services, Inc. (“Tri Global”).

        50.      Between July and August of 2012, Tri Global made one Loan to each Defendant

in amounts ranging from $960,000 to $2,880,000.

        51.      The exact date and original principal amount of each Loan is set forth on

Schedule 1 to this Complaint.

        52.      Each Loan is evidenced by, among other documents, a note (each a “Note”;

collectively, the “Notes”).

        53.      True and correct copies of the Notes are attached hereto as Exhibits 1-31, as more

fully identified on Schedule 1 to this Complaint.

        54.      In connection with the Loans, each Defendant executed a Security Agreement.

        55.      Pursuant to the Security Agreements, each Defendant pledged all or substantially

all its assets, including its right, title, and interest in the Medallions identified on Schedule 1 to

this Complaint.

        56.      True and correct copies of the Security Agreements are attached hereto as

Exhibits 32-62, as more fully identified on Schedule 1 to this Complaint.

        57.      COTMF perfected its security interests in the Medallions by properly filing UCC

financing statements.


              COTMF PURCHASES 100% PARTICIPATIONS IN THE LOANS AND
                      TAKES OVER SERVICING AFTER DEFAULT
        58.      Contemporaneously with origination of the Loans, COTMF purchased a 100%

senior participation interest in the Loans from Tri Global, pursuant to the terms of the Master




                                                   8
37659335v10
       Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 9 of 23 PageID #:9



Joint Participation Agreement (the “MJPA”), dated August 2, 2010, to which Tri Global and

COTMF are parties. A true and correct copy of the MJPA is attached as Exhibit 63.

        59.    Pursuant to the terms of the MJPA, Tri Global executed an assignment and

transfer agreement (each, an “Assignment and Transfer Agreement”; collectively, the

“Assignment and Transfer Agreements”) with respect to each Loan, assigning and transferring

all of Tri Global’s rights in and to the subject Loan, including the collateral and Security

Agreement, to COTMF.

        60.    In connection with each Loan, Tri Global also executed and delivered to COTMF

a participation schedule (each a “Participation Schedule”; collectively, the “Participation

Schedules” and together with the Assignment and Transfer Agreements, the “Transfer

Documents”).

        61.    True and correct copies of the Transfer Documents, except those relating to

Jasmin Taxi, are attached hereto as Exhibit 64.

        62.    COTMF has not been able to locate an executed copy of the Transfer Documents

related to the Jasmin Taxi Loan. Upon information and belief, Tri Global executed and delivered

to COTMF Transfer Documents identical in form to each of the other Transfer Documents. Since

the closing of the Jasmin Taxi Loan, Tri Global has acted in the same manner with respect to

COTMF’s interests in the Jasmin Taxi Loan as it has with all the other Loans.

        63.    Tri Global delivered the original Notes to COTMF and expressly authorized

COTMF to indorse them.

        64.    Pursuant to the terms of the MJPA, Tri Global was to service the Loans and to

collect payments from Defendants in connection with their respective Loans and remit payments

to COTMF.



                                                  9
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 10 of 23 PageID #:10



        65.    Each Defendant defaulted (the “Maturity Defaults”) under the terms of its Loan

by failing to make the balloon payment of all or substantially all original principal and any

accrued interest due at maturity on December 1, 2015.

        66.    After the Maturity Defaults, COTMF properly exercised its right to terminate Tri

Global’s servicing of the Loans, and to succeed to all rights that Tri Global had with respect to

enforcing the Loans, including the Security Agreements.


THE COOK COUNTY ACTION, THE VENUE DECISION, AND COTMF’S DECISION
             TO COMMENCE THIS ACTION IN ILLINOIS
        67.    Following Tri Global’s failure to repurchase the defaulted Loans, COTMF, to

mitigate its damages, commenced various litigations against the borrowers and guarantors of Tri

Global-originated loans in which COTMF had purchased an interest.

        68.    The Northern District of Illinois has entered final judgments in favor of COTMF

in at least two such cases. See Capital One Equipment Finance Corp. v. Adela, Inc., Case No.

17-cv-0304 (N.D. Ill.) [ECF No. 94, Nov. 2, 2017 (decision granting summary judgment as to

liability); ECF No. 106, February 20, 2018 (order granting damages for principal amounts due

under loans and attorneys’ fees); ECF No. 107, February 22, 2018 (order granting damages for

accrued interest)]; Capital One Equipment Finance Corp. v. Big 3 Taxi Corp., Case No. 17-cv-

00234 (N.D. Ill.) [ECF No. 98, February 14, 2018 (decision granting summary judgment as to

liability); ECF No. 134 (stipulated judgments)].

        69.    As part of its mitigation and recovery efforts, on January 27, 2017, COTMF

commenced litigation (the “Cook County Litigation”) relating to certain of the Loans in the

Circuit Court of Cook County, Illinois (the “Cook County Court”). See Capital One Equipment

Finance Corp. v. Chicago Elite Cab Corp., Case No. 2017-L-000998 (Ill Cir. Ct., Cook Cty).




                                                10
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 11 of 23 PageID #:11



        70.    The Cook County Litigation did not involve the Security Agreements or

Collateral, but instead, solely sought to liquidate the principal plus interest and costs due under

the terms of the Notes and guaranties to money judgments.

        71.    Instead of answering the complaint, defendants in the Cook County Litigation

moved to dismiss the case (the “Venue Motion”)—not on the merits—but, instead, arguing that

New York was a preferable venue because there is litigation pending between COTMF and Tri

Global, among other defendants, arising from Tri Global’s alleged breach of the MJPA for

failing to repurchase COTMF’s interests in certain defaulted loans, including the Loans

referenced in this case.

        72.    The Cook County Court initially denied the Venue Motion. But, on the

defendants’ motion to reconsider and over COTMF’s objection, the Cook County Court entered

an order dismissing the Cook County Litigation with leave to refile those claims in a New York

Court (the “Venue Decision”) on January 16, 2018.

        73.    This Court is the appropriate venue for this action because this action: (i) involves

the BACP—a department of the City of Chicago; (ii) involves the application of a City of

Chicago rule; and (iii) will affect the disposition of numerous City of Chicago taxi medallions.

The mandatory Illinois venue and choice-of-law clauses in the loan documents and the fact that

all Defendants are Illinois Corporations that do business solely in Illinois further support Illinois

as the most appropriate venue.

        74.    Moreover, this action complies with the Venue Decision because it does not

reassert the claims for money judgments asserted in the Cook County Litigation and, instead,

seeks the court order required by Taxi Rule TX13.02(b) permitting the transfer of the foreclosed

Medallions.



                                                 11
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 12 of 23 PageID #:12



        75.      Finally, because of the large number of Chicago medallions at issue in this case,

COTMF believes that judicial economy is best served by naming the BACP as a nominal

defendant in order to ensure that a judgment obtained in this case is acceptable to the BACP and

to facilitate any relief granted by this Court.


              COTMF’S NON-JUDICIAL FORECLOSURE ON THE MEDALLIONS
        76.      In August of 2018, COTMF further attempted to mitigate its damages by

exercising its non-judicial rights under the Security Agreements and the Illinois UCC to conduct

a public sale of the Medallions, which was held on August 9, 2018 (the “Foreclosure Auction”).

        77.      Pursuant to Section 7 of each Security Agreement, in the event of a maturity

default, COTMF has “the right, in addition to and in connection with any other rights it may

have under the Note, [the Security Agreement], the Uniform Commercial Code and

otherwise . . . to sell, assign and deliver the Collateral at a public or private sale, for cash, on

credit or future delivery, with or without advertisement of the time, place or terms of sale and in

connection therewith to grant options and . . . [except in the case of a private sale] . . . all other

demands, advertisements and notices being hereby waived.”

        78.      On July 13, 2018, COTMF sent notices to the Defendants and the BACP of

Defendants’ respective defaults and of COTMF’s intent to foreclose on the Medallions at the

Foreclosure Auction (each, a “Foreclosure Notice”; collectively, the “Foreclosure Notices”) via

Federal Express and certified mail.

        79.      True and correct copies of the Foreclosure Notices are attached as Exhibit 65

(exhibits to the Foreclosure Notices omitted).




                                                   12
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 13 of 23 PageID #:13



        80.    The Foreclosure Notices specified the date (August 9, 2018), time (10:30 a.m.

Central Time), and location (Michigan II Room at One North Wacker Drive, Chicago, Illinois

60606) of the Foreclosure Auction.

        81.    The Foreclosure Auction was also advertised in the Chicago Sun Times on

July 25, 2018 (the “Publication Certification”). A true and correct copy of the Publication

Certification is attached hereto as Exhibit 66.

        82.    The Foreclosure Auction was attended by eighteen prospective bidders.

        83.    At the Foreclosure Auction, COTMF announced its intent to credit bid the amount

of $23,000 for each medallion.

        84.    As an inducement to third-party bidders, COTMF offered to work with any

prospective bidders regarding accrued taxes and fees relating to the Medallions of which the

BACP would require payment before it would approve a transfer of the Medallions.

        85.    This offer resulted in COTMF receiving higher bids from third parties for eight of

the Medallions (the “Non-Credit-Bid Medallions), ranging from $23,100 to $23,500. The Non-

Credit-Bid Medallions and the highest bids received are identified on Schedule 2 of this

Complaint.

        86.    COTMF’s credit bid of $23,000 was the highest bid received at the foreclosure

sale for the remainder of the Medallions.


               DEFENDANTS SUBMIT THEIR AFFIDAVITS OF DEFENSE
        87.    On August 16, 2018, COTMF sent a “Notice of Creditor’s Request to Transfer

Public Passenger Vehicle License Upon Foreclosure” (as defined in the Taxi Rules, collectively

the “Rule 13.02 Notices”) to each of the Defendants and the Commissioner of the BACP via

both regular and certified mail.



                                                  13
37659335v10
      Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 14 of 23 PageID #:14



        88.    True and correct copies of the Rule 13.02 Notices are attached hereto as Exhibit

67.

        89.    Pursuant to Taxi Rule TX 13.02, each Defendant filed an Affidavit of Defense

asserting nearly identical purported defenses.

        90.    True and correct copies of the Affidavits of Defense are attached as Exhibit 68.

        91.    The Affidavits of Defense each attach a pleading-style “Defense Document” (the

“Defense Documents”), containing factual allegations in a narrative form. Though the Affidavit

of Defense forms were signed and notarized, the Defense Documents are not.

        92.    Even if all the factual statements contained in the Affidavits of Defense were true,

those facts do not constitute grounds for denial of the order required by Taxi Rule TX13.02(b)

approving transfer of the Medallions because COTMF has a superior possessory right in and to

the Medallions pursuant to Section 7 of the Security Agreements.

Defendants First Purported Defense

        93.    Defendants’ first purported defense to foreclosure asserted in the Affidavits of

Defense is premised on a promotional arrangement between Uber Technologies, Inc. (“Uber”)

and COTMF’s corporate affiliate, which conducts a consumer credit card business.

        94.    None of the loan documents contain any terms obligating COTMF or any of its

affiliates to refrain from engaging in business with any other entities, including competitors of

Defendants.

        95.    The Loans are arms’-length commercial transactions and the relationship between

COTMF and Defendants is purely contractual.




                                                 14
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 15 of 23 PageID #:15



        96.    There is, accordingly, no basis as a matter of law for Defendants’ first alleged

defense that the business relationship between COTMF’s affiliate and Uber constitutes a defense

to COTMF’s foreclosure of the Medallions.

Defendants’ Second Purported Defense

        97.    Defendants’ second purported defense to foreclosure asserted in the Affidavits of

Defense is that they “do not owe the amount claimed by [COTMF] and ha[ve] not defaulted on

the agreement at issue.”

        98.    The amount due under the Loans greatly exceeds the value of the collateral. Any

disputes as to the precise amounts due under the Loans may affect the amount of the deficiency

COTMF is entitled to collect but does not constitute a defense to foreclosure.

Defendants’ Third Purported Defense

        99.    Defendants’ third purported defense to foreclosure asserted in the Affidavits of

Defense is that COTMF’s foreclosure violates the Taxi Rules because COTMF is not, itself,

qualified under the Taxi Rules to own the Medallions.

        100.   COTMF’s alleged lack of qualifications under the Taxi Rules to own the

Medallions does not serve as a defense to its ability as a secured creditor to transfer the

Medallions to a purchaser through foreclosure. The BACP has approved the transfer of numerous

taxi medallions to third parties arising from COTMF’s prior foreclosure sales. COTMF may, as it

has done with other medallions upon which it has foreclosed, assign its credit bids and the right

to acquire the Medallions to third party purchasers.

Defendants’ Fourth Purported Defense

        101.   Defendants’ fourth purported defense to foreclosure asserted in the Affidavits of

Defense relates to COTMF’s willingness to work with prospective bidders regarding certain



                                                 15
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 16 of 23 PageID #:16



taxes and fees to induce third parties to bid on the Medallions and its willingness let bidders out

of their contracts if an agreement on such taxes and fees could not be reached.

        102.   COTMF’s offer to work with prospective bidders on taxes and fees inured to

Defendants’ benefit as evidenced by the bids COTMF received that exceeded its credit bid on the

eight Non-Credit-Bid Medallions. There is no requirement in the loan documents, the Taxi

Rules, or the Illinois UCC that a foreclosing secured creditor enter into a binding contract with

bidders. To the contrary, Section 7(d) of the Security Agreements expressly authorized COTMF

to “grant options” with respect to the Medallions if it elected to sell them following a default

under the Loans.

Defendants’ Fifth Purported Defense

        103.   Defendants’ fifth purported defense to foreclosure asserted in the Affidavits of

Defense is that COTMF violated fiduciary duties owed to Defendants.

        104.   In support of the fifth alleged defense, Defendants, again rely on allegations

concerning the business relationship between COTMF’s affiliate and Uber.

        105.   As set forth above, COTMF’s relationship to defendants is a purely contractual

creditor/debtor relationship. COTMF does not owe Defendants any fiduciary duties and,

therefore, cannot have breached them.

Defendants’ Sixth Purported Defense

        106.   Defendants’ sixth purported defense to foreclosure asserted in the Affidavits of

Defense is that COTMF violated the covenant of good faith and fair dealing and, again, refers to

the business dealings between Uber and COTMF’s affiliate.

        107.   Defendants received the full benefit of the Loans, namely the receipt and use of

the tens of millions of dollars collectively loaned to them under the terms and conditions in the



                                                 16
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 17 of 23 PageID #:17



loan documents. The loan documents contain no covenant—explicit or implied—requiring

COTMF or any of its affiliates to refrain from pursuing their legitimate business interests with

potential competitors to the Defendants.

Defendants’ Seventh Purported Defense

        108.    Defendants’ seventh alleged defense to foreclosure asserted in the Affidavits of

Defense is that COTMF is barred by the doctrine of estoppel, waiver, ratification or

acquiescence.

        109.    Defendants identify no facts supporting these bald legal conclusions, nor do they

state how these doctrines would prevent the Court form entering the order required by Taxi Rule

TX13.02(b) approving transfer of the Medallions.


                         COUNT I – DECLARATORY JUDGMENT
        110.    COTMF realleges and incorporates by reference Paragraphs 1–109 of this

Complaint as though fully restated herein.

        111.    The purported defenses asserted by the Defendants in their Affidavits of Defense

do not constitute valid defenses to a transfer of the Medallions through foreclosure.

        112.    The facts pleaded in this Complaint demonstrate COTMF’s entitlement to enforce

its rights under the Security Agreements.

        113.    Under the terms of the Illinois UCC and the Security Agreements, COTMF was

entitled to conduct a public sale of the Medallions following the Defendants’ failure to repay the

Loans at maturity.

        114.    COTMF’s foreclosure process, including but not limited to the Foreclosure

Notices, the Publication Notice, and the conduct of the Foreclosure Auction complied in all ways




                                                17
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 18 of 23 PageID #:18



and was consistent with COTMF’s rights under the Security Agreements, the Illinois UCC, and

the Taxi Rules.

        115.   Pursuant to Taxi Rule TX13.02(b), if the owner of a Medallion being foreclosed

upon sends an Affidavit of Defense (as defined in the Taxi Rules) to the secured lender within

the prescribed time period “no transfer upon foreclosure will be allowed without the subsequent

express written consent of the debtor/medallion licensee except pursuant to an order of a court

having jurisdiction.” Taxi Rule TX13.02(b) (emphasis added).

        116.   Because each of the Defendants has filed one or more Affidavits of Defense,

COTMF cannot complete its transfer of the Medallions without a court order.

        117.   COTMF’s inability to complete its foreclosure of the Medallions because of

Defendants’ Affidavits of Defense presents an “actual controversy” pursuant to 28 U.S.C. §

2201(a).

        118.   Pursuant to Rule 57 of the Federal Rules of Civil Procedure, COTMF respectfully

requests a speedy hearing of this declaratory judgment action.

        119.   COTMF is entitled to an order declaring that the purported defenses asserted by

Defendants in the Affidavits of Defense are not valid defenses to a transfer of the Medallions

pursuant to the Foreclosure Sale, that Defendants have no valid defenses to COTMF’s

foreclosure of the Medallions and are required to surrender them to the BACP, and that, subject

to compliance with the Taxi Rules and the approval of the BACP, COTMF is entitled to effect a

transfer of the Medallions as a result of its foreclosure on them.


                                     PRAYER FOR RELIEF
        WHEREFORE, COTMF prays for entry of an order declaring that the purported

defenses asserted by Defendants in the Affidavits of Defense are not valid defenses to transfer



                                                 18
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 19 of 23 PageID #:19



of the Medallions through COTMF’s foreclosure, that Defendants have no valid defenses to

COTMF’s foreclosure of the Medallions and are required to surrender them to the BACP, and

that, subject to compliance with the Taxi Rules and the approval of the BACP, COTMF is

entitled to effect a transfer of the Medallions as a result of its foreclosure on them.


Dated: March 14, 2019                               Respectfully submitted,

                                                    CAPITAL ONE EQUIPMENT FINANCE
                                                    CORP.

                                                    By: /s/ Robert E. Browne, Jr.
                                                    Robert E. Browne, Jr. (ARDC #6255678)
                                                    Troutman Sanders LLP
                                                    One North Wacker Drive, Suite 2905
                                                    Chicago, Illinois 60601
                                                    (312) 759-1920
                                                    robert.browne@troutman.com




                                                  19
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 20 of 23 PageID #:20



                                         Schedule 1—Loans

 Defendant     Origination     Principal        Note        Security      Medallion
 Borrower         Date         Amount          Exhibit     Agreement      Numbers
                                              Numbers        Exhibit
                                                            Numbers
 Bonus Taxi   August 21,      $1,200,000     Exhibit 1    Exhibit 32   2345, 1949,
              2012                                                     1907, 1638, and
                                                                       1632
 Chicago      July 30, 2012   $1,440,000     Exhibit 2    Exhibit 33   1106, 2550,
 Polo I                                                                6607, 6608,
                                                                       6609, and 6610
 Chicago      July 30, 2012   $1,440,000     Exhibit 3    Exhibit 34   6611, 6612,
 Polo II                                                               6613, 6614, 6615
                                                                       and 6616
 Chicago      July 30, 2012   $1,440,000     Exhibit 4    Exhibit 35   6267, 6279,
 Polo III                                                              6220, 6208,
                                                                       5414, and 1128
 Chicago      July 30, 2012   $1,440.000     Exhibit 5    Exhibit 36   2848, 3454,
 Polo IV                                                               3678, 3700,
                                                                       5795, and 6014
 Chicago      August 21,      $960,000       Exhibit 6    Exhibit 37   1535, 1550,
 Polo XII     2012                                                     1589, and 1599
 Dolfina      August 21,      $960,000       Exhibit 7    Exhibit 38   6461, 5756,
 Taxi         2012                                                     5313, and 2460
 Enetochka    August 21,      $960,000       Exhibit 8    Exhibit 39   3688, 2080,
 Taxi         2012                                                     2053, and 2027
 Funny        August 30,      $960,000       Exhibit 9    Exhibit 40   195, 202, 198,
 Monica       2012                                                     and 203
 Galina Cab   August 30,      $1,440,000     Exhibit 10   Exhibit 41   5213, 5097,
              2012                                                     2278, 5747,
                                                                       5743, and 5946
 Gap Cab      August 28,      $1,440,000     Exhibit 11   Exhibit 42   1561, 1650,
              2012                                                     2793, 3615,
                                                                       4933, and 1716
 Green Tea    August 6,       $1,200,000     Exhibit 12   Exhibit 43   4923, 4935,
              2012                                                     4936, 4946, and
                                                                       4949
 Jasmin Taxi August 30,       $960,000       Exhibit 13   Exhibit 44   2969, 2966,
             2012                                                      2965, and 2963



                                             20
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 21 of 23 PageID #:21



 Defendant     Origination     Principal      Note        Security      Medallion
 Borrower         Date         Amount        Exhibit     Agreement      Numbers
                                            Numbers        Exhibit
                                                          Numbers
 June Cab     July 30, 2012   $1,440,000   Exhibit 14   Exhibit 45   2645, 2775,
                                                                     3027, 3403,
                                                                     4439, and 5461
 Lucky Four   July 30, 2012   $960,000     Exhibit 15   Exhibit 46   859, 884, 911,
 Cab                                                                 and 995
 Lucky in     August 28,      $1,200,000   Exhibit 16   Exhibit 47   124, 139, 141,
 Chicago      2012                                                   175, and 286
 Magenta      August 30,      $960,000     Exhibit 17   Exhibit 48   4071, 4121,
 Zone         2012                                                   4137, and 4286
 Mauve        August 30,      $1,200,000   Exhibit 18   Exhibit 49   1945, 4364,
 Zone         2012                                                   4463, 4475, and
                                                                     4528
 Misha Cab    August 28,      $960,000     Exhibit 19   Exhibit 50   4769, 4775,
              2012                                                   4778, and 4782
 Monaco       August 21,      $1,200,000   Exhibit 20   Exhibit 51   4790, 4792,
 Taxi         2012                                                   4798, 4803, and
                                                                     4818
 Moneta       August 21,      $960,000     Exhibit 21   Exhibit 52   1641, 2394,
 Taxi         2012                                                   2968, and 3006
 Pink Zone    August 30,      $960,000     Exhibit 22   Exhibit 53   3745, 3774, 3786
              2012                                                   and 3840
 Pretty       August 30,      $960,000     Exhibit 23   Exhibit 54   213, 216, 218,
 Rachel       2012                                                   and 221
 Princess     August 21,      $960,000     Exhibit 24   Exhibit 55   1207, 1189,
 Taxi         2012                                                   1174, and 1169
 Rachel Taxi August 30,       $960,000     Exhibit 25   Exhibit 56   1291, 1273,
              2012                                                   1262, and 1230
 Reservior II July 30, 2012   $1,200,000   Exhibit 26   Exhibit 57   1717, 1784,
                                                                     1805, 1832, and
                                                                     1849
 Samuel       July 30, 2012   $1,440,000   Exhibit 27   Exhibit 58   1866, 1867,
 Taxi                                                                1870, 1910,
                                                                     1938, and 1951
 Shaun Jr.    August 17,      $1,440,000   Exhibit 28   Exhibit 59   5956, 5955,
 Taxi         2012                                                   5953, 2871,
                                                                     1075, and 842


                                           21
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 22 of 23 PageID #:22



 Defendant     Origination     Principal      Note        Security      Medallion
 Borrower         Date         Amount        Exhibit     Agreement      Numbers
                                            Numbers        Exhibit
                                                          Numbers
 Siro         July 30, 2012   $2,880,000   Exhibit 29   Exhibit 60   4764, 4114,
                                                                     6318, 2273,
                                                                     1793, 1491,
                                                                     1275, 1164, 915,
                                                                     6230, 6122, and
                                                                     5625

 SLS Jet      July 30, 2012   $1,440,000   Exhibit 30   Exhibit 61   3421, 4029,
 Cab                                                                 4537, 4656,
                                                                     4705, and 2276
 Valex Cab    August 28,      $1,440,000   Exhibit 31   Exhibit 62   2149, 1970, 622,
              2012                                                   1952, 1653, and
                                                                     886




                                           22
37659335v10
     Case: 1:19-cv-01806 Document #: 1 Filed: 03/14/19 Page 23 of 23 PageID #:23



                      Schedule 2—Bids Above COTMF’s Credit Bid

              DEFENDANT AND MEDALLION NO.           PURCHASE PRICE

              Bonus Taxi Medallion 1632             $23,100

              Chicago Polo I Medallion 6610         $23,100

              Chicago Polo II Medallion 6616        $23,100

              Chicago Polo III Medallion 6611       $23,100

              Jasmin Taxi Medallion 2696            $23,500

              Magenta Zone Medallion 4286           $23,100

              Moneta Taxi Medallion 3006            $23,100

              Valex Cab Medallion 2149              $23,100




                                               23
37659335v10
